Citation Nr: 1456008	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-14 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a stomach condition, to include gastroesophageal reflux disease (GERD) and residuals of a duodenal ulcer.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1971 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2013, the Veteran testified at a video-conference hearing before the undersigned.  A transcript of the hearing is associated with the record on appeal.

In March 2014, the Board remanded this matter to the agency of original jurisdiction (AOJ) for further development.  The matter is again before the Board after the RO issued a supplemental statement of the case (SSOC) in September 2014.

This case is a paperless appeal with all documents on the Veterans Benefits Management System (VBMS).  Virtual VA contained the Board video hearing transcript and other duplicative or non-relevant documents with respect to this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, a remand is necessary ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Pursuant to the Board's March 2014 Remand directives, a VA opinion was obtained in May 2014.  The VA examiner found that the duodenal ulcer treated in service healed without sequelae, and there was no current ulcer disease.  The VA examiner opined that it was less likely than not that the current diagnosis of GERD is due to the duodenal ulcer treated in the military, but was most likely the natural progression of the Veteran's childhood indigestion and heartburn.  The VA examiner found that there was not enough evidence to support a contention that the Veteran entered the military with pre-existing duodenal ulcer disease, but the Veteran did clearly and unmistakably enter the military with symptoms of preexisting GERD-specifically indigestion and heartburn-which was the Veteran's current diagnosis, and symptoms of the GERD in service were "most likely" the natural progression of childhood indigestion and heartburn.

While the VA examiner provided a thorough opinion, the opinion was provided by a nurse practitioner with no co-signature by a physician or certified physician's assistant.  The Remand directives specifically provided that the opinion be rendered by a physician or certified physician's assistant.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that the opinion should be referred to a physician or certified physician's assistant for purposes of determining whether he or she concurs with the findings.  In addition, in light of the opinion that the Veteran's GERD clearly and unmistakably preexisted service, an additional opinion should address whether the GERD clearly and unmistakably was not aggravated by service.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the May 2014 VA examination report along with the electronic file to an appropriate physician or certified physician's assistant.  The physician/certified physician's assistant is requested to address the following:

a. Do you concur with the opinion set forth by RN, NP V.P. in the May 2014 VA examination report?  If NO, please explain why. 

b.  Is it clear and unmistakable that there was no increase in the GERD disability during service?  The Veteran contends that the handling of mercury in connection with his MOS of dental specialist may have caused his gastrointestinal complaints.  If NO, is it clear and unmistakable that any increase in the GERD disability was due to the natural progress of the preexisting condition.  Please provide an explanation to the foregoing questions. 

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be provided with an appropriate period of time to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


